    Case 5:21-cv-03209-SAC Document 2 Filed 09/09/21 Page 1 of 6




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS


MATTHEW G. OZMENT,

                                Petitioner,

           v.                                         CASE NO. 21-3209-SAC

JAY ARMBRISTER,


                                Respondent.


                    NOTICE AND ORDER TO SHOW CAUSE



     This matter is before the Court on Petitioner’s petition for

writ of habeas corpus pursuant to 28 U.S.C. § 2241. (Doc. 1.)

Petitioner, who is proceeding pro se, is detained in Leavenworth

County Jail facing state criminal charges pending in Douglas County,

Kansas. The Court has conducted a preliminary review of the petition

and will direct Petitioner to show cause, in writing, why this

action should not be dismissed.

Background
     In May 2018, Petitioner was criminally charged in Douglas

County,   Kansas,   in   case   number   18-CR-565.    See   Douglas   County

District Court Online Records Search. In July 2018, Petitioner began

serving a 19-to-48-month criminal sentence in Nevada for crimes he

committed in Nevada. See Nevada Department of Corrections Online

Inmate Search. On April 15, 2019, while still incarcerated in

Nevada, Petitioner “filed a 180-day writ” under the Interstate
Agreement on Detainers (IAD). (Doc. 1, p. 2, 6.) The IAD governs

“[t]he statutory right to a speedy trial of an inmate who is

confined in a penal or correctional institution in another state.”
    Case 5:21-cv-03209-SAC Document 2 Filed 09/09/21 Page 2 of 6




State v. Waldrup, 46 Kan. App. 2d 656, 669 (Kan. App. 2011), rev.

denied Feb. 20, 2013. Kansas and Nevada have both entered into the

IAD. K.S.A. 22-4401; N.R.S. 178.620. Highly summarized, when a

prisoner is incarcerated in a state that is party to the IAD (the

sending state) and faces untried charges in another party state

(the receiving state), the prisoner may notify the receiving state

of his or her place of imprisonment and request for a final

disposition of the charges against him or her. K.S.A. 22-4401, Art.

III(a); N.R.S. 178.620, Art. III(a). After the notification, the

receiving state must bring the prisoner to trial within 180 days.

K.S.A.    22-4401,    Art.   III(a);      N.R.S.      178.620,     Art.    III(a).

Petitioner alleges that the Douglas County District Court did not

comply with the IAD to timely bring him to trial on the charges in

case number 18-CR-565. (Doc. 1, p. 2.) According to Petitioner, his

IAD filing generated no response. Id.

      Leavenworth County District Court online records reflect that

Petitioner returned to custody in Kansas by August 2019. See

Leavenworth    County   District    Court      Online    Records   Search,    case
number 18-CR-538. In December 2019, Petitioner filed a motion to

dismiss in Douglas County District Court, arguing that the failure

to bring him to trial within 180 days required dismissal of the

charges   against    him. 1 (Doc.    1,   p.    3.)     The   Uniform     Mandatory

Disposition of Detainers Act (UMDDA) is Kansas’ intrastate parallel

to the IAD under which a prisoner incarcerated in one county may

seek disposition of charges pending against him or her in another

county. See K.S.A. 22-4301(a). Once again, Petitioner alleges, he


1 With the Douglas County District Court’s permission, Petitioner by this point
was proceeding pro se in his criminal proceedings in that court. See Douglas
County District Court Online Records Search, case number 2018-CR-000565.
    Case 5:21-cv-03209-SAC Document 2 Filed 09/09/21 Page 3 of 6




received no response from the Douglas County District Court. (Doc.

1, p. 3.) In March 2020, Petitioner filed another motion to dismiss

in the Douglas County District Court, but received no response. Id.

     On September 7, 2021, Petitioner filed the petition for writ

of habeas corpus pursuant to 28 U.S.C. § 2241 that is presently

before the Court. (Doc. 1.) He names as respondent Douglas County

Sheriff Jay Armbrister. Id. at 1. His asserted grounds for relief

are that the Douglas County District Court’s failure to bring him

to trial within the time limits set by the IAD and the UMDDA deprived

the Douglas County District Court of jurisdiction in his criminal

case. Id. at 6-7. Petitioner also points out that he has attempted

to resolve this through motion practice in the state court but the

state court has not ruled on his motions. Id. Petitioner asks this

Court to dismiss Douglas County District Court case number 18-CR-

565 with prejudice and void any outstanding detainer. Id. at 7.

Discussion

     This matter is governed by Habeas Corpus Rule 4 and 28 U.S.C.

§ 2241. Rule 4 requires the Court to undertake a preliminary review
of the petition and “[i]f it plainly appears from the petition and

any attached exhibits that the petitioner is not entitled to relief

. . . the judge must dismiss the petition.” Habeas Corpus Rule 4.

The United States district courts are authorized to grant a writ of

habeas   corpus   to   a   prisoner   “in   custody   in   violation   of   the

Constitution or laws and treaties of the United States.” 28 U.S.C.

§ 2241(c)(3).

                            The Younger Doctrine
     Although § 2241 may be an appropriate avenue to challenge

pretrial detention, see Yellowbear v. Wyoming Atty. Gen., 525 F.3d
    Case 5:21-cv-03209-SAC Document 2 Filed 09/09/21 Page 4 of 6




921, 924 (10th Cir. 2008), principles of comity dictate that absent

unusual circumstances, a federal court is not to intervene in

ongoing state criminal proceedings unless “irreparable injury” is

“both great and immediate.” Younger v. Harris, 401 U.S. 37, 46

(1971). Under Younger, federal courts must abstain when “(1) the

state proceedings are ongoing; (2) the state proceedings implicate

important state interests; and (3) the state proceedings afford an

adequate     opportunity   to     present   the   federal    constitutional

challenges.” Phelps v. Hamilton, 122 F.3d 885, 889 (10th Cir. 1997).

“Younger     abstention    is     ‘non-discretionary     .   .     .     absent

extraordinary circumstances,’ if the three conditions are indeed

satisfied.” Brown ex rel. Brown v. Day, 555 F.3d 882, 888 (10th

Cir. 2009) (quoting Amanatullah v. Co. Bd. of Med. Examiners, 187

F.3d 1160, 1163 (10th Cir. 1999)).

     The three conditions in Younger are satisfied here. The Douglas

County criminal case against Petitioner appears to be ongoing, the

State of Kansas has an important interest in prosecuting crimes

charging the violation of Kansas laws, and the state courts provide
petitioner    the   opportunity    to   present   his   claims.    The   Court

understands the significance of Petitioner’s allegation that the

Douglas County District Court is not addressing his pending motions,

but such inaction does not necessarily close all avenues of state-

court relief. See Kan. Const. Art. 3, § 3 (“The supreme court shall

have original jurisdiction in proceedings in . . . mandamus”);

K.S.A. 60-801 (“Mandamus is a proceeding to compel some inferior

court . . . to perform a specified duty, which duty results from
the office, trust or official station of the party to whom the order

is directed, or from operation of law.”); Kan. Sup. Ct. Rule 9.01
    Case 5:21-cv-03209-SAC Document 2 Filed 09/09/21 Page 5 of 6




(describing procedures related to bringing an original action of

mandamus in the Kansas Supreme Court).

     Although “[t]he Younger abstention doctrine does not apply ‘in

case of proven harassment or prosecutions undertaken by state

officials in bad faith without hope of obtaining a valid conviction

and perhaps in other extraordinary circumstances where irreparable

injury can be shown,’” a petitioner asserting such circumstances

must make “‘more than mere allegations of bad faith or harassment.’”

Amanatullah, 187 F.3d at 1165. Petitioner has not done so here.

     Petitioner is therefore directed to show cause, in writing, on

or before October 11, 2021, why this matter should not be summarily

dismissed without prejudice under Younger. The failure to file a

timely response will result in this matter being dismissed without

further prior notice to Petitioner.

Failure to State a Claim

     Even if Younger does not bar this Court from intervening in

the ongoing Douglas County criminal case, the petition should

nevertheless be dismissed because it does not state a claim upon
which federal habeas relief may be granted. To obtain relief under

§ 2241, Petitioner must establish that “[h]e is in custody in

violation of the Constitution or laws or treaties of the United

States.” 28 U.S.C. § 2241(c)(3). But Petitioner’s claims rest solely

on the alleged violation of the IAD and the UMDDA, which are state

laws. 2 As   the   Tenth   Circuit    instructs,    “claims   of   state   law


2 Although the petition refers in passing to a violation of Petitioner’s
“constitutional rights,” Petitioner makes no further argument that his federal
constitutional right to a speedy trial has been violated. Nor has Petitioner
demonstrated that he raised or exhausted a constitutional speedy trial argument
in state court, which would be required before pursuing federal habeas relief
on that ground. See Montez v. McKinna, 208 F.3d 862, 866 (10th Cir. 2000) (“A
habeas petitioner is generally required to exhaust state remedies.”).
   Case 5:21-cv-03209-SAC Document 2 Filed 09/09/21 Page 6 of 6




violations are not cognizable in a federal habeas action.” Montez

v. McKinna, 208 F.3d 862, 865 (10th Cir. 2000).

Conclusion

     For the reasons stated above, it appears that the petition is

subject to dismissal in its entirety under the Younger doctrine or,

in the alternative, because the petition is based solely on alleged

state-law violations, so it fails to state a claim upon which

federal habeas relief can be granted.



     IT IS THEREFORE ORDERED that Petitioner is directed to show

cause, in writing, on or before October 11, 2021, why this matter

should not be summarily dismissed without prejudice under the

Younger abstention doctrine or on the independent basis of failure

to state a claim cognizable in a federal habeas action.


     IT IS SO ORDERED.

     DATED:   This 9th day of September, 2021, at Topeka, Kansas.




                                 S/ Sam A. Crow

                                 SAM A. CROW
                                 U.S. Senior District Judge
